Citation Nr: 0519899	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  00-03 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee

THE ISSUES

1.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for recurrent subluxation of the left 
patella with chondromalacia.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for degenerative joint disease of the left 
knee.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for recurrent subluxation of the right 
patella with chondromalacia.  


REPRESENTATION


Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1974 to April 1977.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an April 1999 decision by the 
RO which denied increased ratings for the veteran's bilateral 
knee disabilities.  In May 2003, a hearing was held at the RO 
before the undersigned member of the Board.  The Board 
remanded the appeal to the RO for additional development in 
November 2003.  

By rating action in February 2004, the RO assigned a separate 
10 percent rating for degenerative joint disease of the left 
knee secondary to recurrent subluxation of the patella with 
chondromalacia.  As the veteran has argued for a higher 
rating for all of her left knee symptoms and all appropriate 
development has been undertaken, the Board finds that this 
issue has been perfected for appellate consideration.  

At the personal hearing in May 2003, the veteran withdrew the 
issue of service connection for heat stroke which had been 
perfected on appeal.  Accordingly, this issue will not be 
addressed in this decision.  




FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The left patella with chondromalacia is manifested by no 
more than moderate subluxation or lateral instability.  

3.  The left knee disability is manifested by pain, crepitus, 
arthritis, limitation of motion, and effusion, without 
weakness, ankylosis, or additional functional limitation due 
to pain or during flare-ups to a compensable degree.  

4.  The right patella with chondromalacia is manifested by no 
more than mild subluxation or lateral instability.  

5.  The veteran's right knee disability is manifested by 
pain, limitation of flexion; x-ray evidence of arthritis; 
functional limitation due to pain or during flare-ups is not 
demonstrated.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for recurrent subluxation of the left patella with 
chondromalacia are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.7, 4.71a, Part 4, including Diagnostic Code 5257 
(2004).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for degenerative joint disease of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 
4.71a, Part 4, including Diagnostic Code 5010 (2004).  

3.  The schedular criteria for an evaluation in excess of 10 
percent for recurrent subluxation of the right patella with 
chondromalacia are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.7, 4.71a, Part 4, including Diagnostic Code 5257 
(2004).  

4.  The schedular criteria for a separate evaluation of 10 
percent, and no greater, for arthritis of the right knee have 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Part 4, including Diagnostic Code 
5010 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran's claim was received in June 1998.  The Board 
concludes that information and discussions as contained in 
the April 1999 rating decision, the November 1999 statement 
of the case, the July 2000, May 2002, and February 2005 
supplemental statements of the case, the November 2003 Board 
remand, and in letters sent to the veteran in October 2000, 
April 2001, and April 2004, have provided her with sufficient 
information regarding the applicable regulations.  
Additionally, these documents notified her of her 
responsibility to submit evidence which showed that her 
bilateral knee disabilities had worsened or had increased in 
severity; of what evidence was necessary to substantiate the 
claim for increased ratings; why the current evidence was 
insufficient to award the benefits sought, and suggested that 
she submit any evidence in her possession.  The veteran also 
testified at a hearing at the RO before the undersigned 
member of the Board in May 2003.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what she could do to help her claim, and notice of 
how the claim was still deficient.  Clearly, from submissions 
by and on behalf of the veteran, she is fully conversant with 
the legal requirements in this case.  Thus, the content of 
the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to reopen her claim and is familiar with 
the law and regulations pertaining to the claim.  See Desbrow 
v. Principi, 17 Vet. App. 207 (2004); Valiao v. Principi, 17 
Vet. App. 229, 232 (2003) (holding that failure to comply 
with VCAA constitutes nonprejudicial error "[w]here the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.  Because no additional evidence has 
been identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by her is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Factual Background

By rating action in August 1977, service connection was 
established for post-operative residuals of subluxation of 
the left and right patella with chondromalacia, rated 20- and 
10 percent disabling, respectively.  These ratings have been 
in effect since that time.  

When examined by VA in January 1999, the veteran complained 
of increased pain , crepitus, and limitation of motion in the 
left knee since service, and flare-ups with changes in the 
weather and on prolonged use.  She reported periodic give-way 
or a buckling sensation in the knee and said that she fell 
recently and fractured the left patella.  She made 
adjustments in her lifestyle and changed from an operating 
room nurse to case manager to avoid being on her feet for 
prolonged periods of time.  She denied any locking or 
swelling in the left knee.  On examination, there was a well-
healed surgical scar extending along the midline of the knee.  
Range of motion was from 0 to 90 degrees with pain.  There 
was tenderness to palpation, especially over the lateral 
joint line, crepitus at the patella and patellofemoral 
groove, and laxity of the medial and lateral cruciate 
ligaments.  Drawer sign was negative.  The diagnosis was 
subluxation of the left patella with chondromalacia.  

A radiology report of the left knee compared to an earlier 
study in June 1995 showed a single bone staple projecting 
over the tibial tubercle.  The joint spaces remained well 
maintained.  The impression was minor abnormality.  

When examined by VA in April 1999, the veteran reported a 
history of chronic dislocations of the right knee in the 
1970's, but none since then.  She complained of pain, 
crepitus, occasional swelling, and decreased strength in the 
right knee, but did not use of a crutch, brace, or cane.  On 
examination, there was full range of motion in the right knee 
with normal strength and some pain and crepitus on motion.  
There was no effusion or swelling in the knee joint.  The 
diagnosis was arthritis secondary to chronic patellar 
dislocations.  

A VA x-ray study of the right knee in April 1999 showed no 
evidence of acute fracture or dislocation.  There was a tiny 
osteophyte from the superior patellar.  The impression was 
minor abnormality.  

In an addendum in March 2000, the examiner noted that there 
was no laxity in the right knee and mild laxity in the left 
medial and lateral cruciate ligaments.  

At a personal hearing before the undersigned member of the 
Board in May 2003, the veteran testified that she continued 
to have pain and occasional swelling in both knees, more so 
on the left, particularly with prolonged use or with changes 
in the weather.  During flare-ups, she wore a brace on each 
knee because of chronic weakness, swelling, and instability.  
Most of her treatment, except for the left knee surgery in 
2001, was by VA and she goes to the outpatient clinic about 
once a year.  She estimated that she missed about three to 
four days of work a year because of knee problems.  At the 
conclusion of the hearing, the veteran submitted private 
medical records showing that the veteran underwent left knee 
arthroscopy for partial medial meniscectomy and debridement 
of the patella without complication in May 2001, with follow-
up physical therapy through July 2001.  The final therapy 
note indicated that the veteran had no pain in the left knee 
and was doing water aerobics, walking, and stretching 
exercises without pain.  There was full range of motion, no 
instability, crepitus, or joint line tenderness.  

VA outpatient notes received in May 2003 showed that the 
veteran was seen periodically for bilateral knee problems 
from 1998 to May 2000.  When seen for possible calf cramping 
in the left leg in March 1998, she had full range of motion 
in the knee with no effusion, but could not kneel.  In 
February 1999, she had full range of motion with limited 
flexibility of the quadriceps on the left, with slight 
tenderness to palpation on the medial and lateral edges of 
the patella and 5/5 strength.  In May 2000, she complained of 
bilateral knee swelling with locking in the right knee, but 
denied any dislocations.  Range of motion of the left knee 
was from 0 to 115 degrees, ligaments and patella were stable, 
and there was no joint line pain or swelling.  Range of 
motion of the right knee was from 0 to 120 degrees with some 
tenderness of the medial patella facet, but no instability or 
joint line tenderness; ligaments were intact.  

VA x-ray studies in February 2004 showed no evidence of 
effusion, early mild patellofemoral disease, slight narrowing 
of the medial joint space compartment compatible with early 
osteoarthritic changes in the right knee.  The left knee 
showed evidence of prior repair, likely medial collateral 
ligament repair, significant osteoarthritic changes involving 
the medial compartment with osteophyte formation laterally.  
There was also early mild patellofemoral disease, but no 
effusion.  

A VA outpatient progress note in March 2004 indicated that 
the veteran was seen for pain behind the kneecap which was 
worse on squatting, kneeling, or going up stairs.  There was 
some relief with medications.  On examination, there full 
range of motion in both knees.  

When examined by VA in November 2004, the examiner noted that 
he reviewed the claims file and provided a detailed 
description of the veteran's medical history, complaints, and 
clinical findings.  The veteran's complaints were unchanged 
from the prior examinations and will not be repeated.  On 
examination, the left knee appeared slightly larger than the 
right.  There was tenderness to palpation on the medial 
aspect of the left knee and at the site of the 15-cm surgical 
scar.  Range of motion was from 0 to 110 degrees in the left 
knee with pain starting at 75 degrees.  Range of motion in 
the right knee was from 0 to 135 degrees.  The knees were 
stable to varus and valgus stress, both in neutral and at 30 
degrees of flexion.  Anterior and posterior Drawer's sign and 
McMurray's test were negative, bilaterally.  The veteran 
could kneel on the right knee but not on the left.  There was 
mild crepitance with range of motion of the left knee, but 
none on the right.  Strength with flexion and extension was 
5/5, bilaterally, and there was no evidence of weakened 
movement or incoordination.  Gait was normal and the veteran 
was able to ambulate without use of an aid.  X-ray studies of 
the right knee were unremarkable.  The left knee showed mild 
degenerative arthritic changes with slightly narrowed medial 
knee joint space and marginal osteophyte, and a postoperative 
change at the proximal tibia with single metallic surgical 
device.  

The examiner commented that the veteran could experience 
additional functional impairment during flare-ups due to pain 
or on use of the left knee beyond 75 degrees, the point at 
which she had pain on range of motion, but that he could not 
adequately assess the extent in terms of additional range 
unless he was able to examiner her during a period of flare-
up.  The diagnoses included right knee strain with no 
significant sequalae, and recurrent subluxation of the left 
knee, status post Houghston procedure for realignment of the 
patella with residual pain, limited range of motion, and 
degenerative joint disease.  

Law and Regulations

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that "where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994); 38 C.F.R. § 4.2 (2003).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2003).  

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004)

5010
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.




5003
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.). When 
however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 pct is 
for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. In the 
absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004)

5260
Leg, limitation of flexion of:

Flexion limited to 
15°
30

Flexion limited to 
30°
20

Flexion limited to 
45°
10

Flexion limited to 
60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004)

5261
Leg, limitation of extension of:

Extension limited 
to 45°  
50

Extension limited 
to 30°
40

Extension limited 
to 20°
30

Extension limited 
to 15°
20

Extension limited 
to 10°
10

Extension limited 
to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004)


 

38 C.F.R. § 4.71 Plate II (2004)

Analysis

Left Knee Instability

Initially, it should be noted that a separate 10 percent 
evaluation for arthritis of the left knee was assigned by 
rating action in February 2004, effective from June 12, 1998, 
the date of receipt of claim.  Evaluations assigned for 
arthritis under Diagnostic Code (DC) 5010 are based on 
limitation of motion.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court found 
that a disability rated according to the range of motion of a 
joint should be considered for a higher rating under the 
limitation of motion diagnostic code where flair-ups of the 
disorder caused an increase of the conditions described in 
sections 4.40 and 4.45, and thus additional disability.  
However, in Johnson v. Brown, 9 Vet. App. 7 (1996), the Court 
held that DC 5257 was not predicated on loss of range of 
motion; therefore the provisions of 38 C.F.R. §§ 4.40 and 
4.45 are not for application.  As the veteran was assigned a 
separate evaluation under a diagnostic code that encompasses 
limitation of motion, which includes any functional loss due 
to pain (§§ 4.40, 4.45, & 4.59), the Board will adjudicate 
the left knee disability under the appropriate rating codes 
for knee impairment under DC 5257, and based on limitation of 
motion of the knee.  The pertinent diagnostic codes have been 
stated above.

In order to receive higher evaluations under DC 5257, the 
veteran would have to demonstrate impairment of the left knee 
due to recurrent subluxation or lateral instability to a 
severe degree.  Here, the medical evidence of record, 
including the two VA examinations discussed in detail above, 
do not show that subluxation or lateral instability result in 
impairment to more than a moderate degree.  While the January 
1999 examination showed mild laxity in the left knee, the 
most recent examination in November 2004, subsequent to the 
knee surgery in May 2001, showed no instability.  While there 
are other left knee symptoms, these are associated with 
degenerative joint disease of the left knee disability and 
are contemplated in the separate 10 percent evaluation 
assigned for arthritis of the left knee.  VA Regulations 
prohibit the evaluation of the same disability under various 
diagnoses, or the assignment of separate evaluations for the 
same manifestations.  38 C.F.R. § 4.14 (2004).  Accordingly, 
the Board finds that the disability picture does not 
demonstrate more than moderate impairment of the left knee 
due to subluxation or lateral instability so as to warrant an 
evaluation in excess of 20 percent under DC 5257.  


Left Knee Arthritis

The veteran is currently assigned a 10 percent evaluation for 
arthritis of the left knee under DC 5010.  That provision of 
the rating schedule provides that traumatic arthritis is to 
be rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
DC 5010.  

There are other rating codes which may provide a basis for 
assigning an evaluation in excess of 10 percent.  However, DC 
5256 requires ankylosis of the knee joint, which is not 
present in this case, DC 5258 provides for a 20 percent 
rating when there is dislocation of cartilage with frequent 
episodes of locking, pain, and effusion, and DC 5262 allows 
for a 20 percent rating when there is malnunion of the tibia 
and fibula with moderate knee or ankle disability.  None of 
these codes is applicable in this case.  Diagnostic Codes 
5260 and 5261 require limitation of flexion and extension to 
degrees greater than those demonstrated by the left knee, and 
a higher rating under those codes cannot be granted.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

The Board must also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This question 
was specifically addressed by the VA examiner in November 
2004.  He noted that while the veteran could experience 
functional loss of use in the left knee during flare-ups 
beyond 75 degrees, the point at which there was pain on 
motion, he could not quantify the functional loss in terms of 
additional range of motion loss unless he was able to 
examined her during a flare-up.  The clinical findings from 
all of the treatment reports during the pendency, including 
the most recent examination, showed no evidence of 
instability, incoordination, or weakness in the left knee.  
Therefore, absent a medical opinion of additional functional 
loss of use, the Board finds that the level of functional 
impairment is adequately compensated by the 10 percent 
evaluation currently assigned.  

Right Knee

The veteran's right knee disability is also rated under DC 
5257, which requires recurrent subluxation or lateral 
instability.  Here, the veteran indicated during the November 
2004 VA medical examination that she had light dislocations 
(subluxation) of the right knee, but on examination, 
subluxation or instability was not demonstrated, nor was it 
demonstrated on earlier examinations.   

As a general rule, subjective findings alone, which do not 
result in at least some functional impairment, are not 
entitled to a compensable evaluation.  The clinical findings 
from the two VA examinations during the pendency of this 
appeal showed no evidence of instability.  Thus, a 
compensable evaluation under DC 5257 for either knee is not 
warranted.  Nonetheless, the 10 percent rating assigned under 
this rating code has been in effect since 1977 and is 
protected and cannot be reduced.  

Furthermore, the veteran had not been shown to have any of 
the criteria for an evaluation in excess of 10 percent under 
any of the other potentially applicable rating codes 
discussed above, i.e., DCs 5256, 5258, 5259, 5260, 5261, or 
5262.  Therefore, an evaluation in excess of 10 percent is 
not warranted.  

However, there is diagnostic evidence of arthritis in the 
right knee.  Therefore, the Board finds that the veteran is 
entitled to a separate 10 percent evaluation for demonstrable 
right knee arthritis.  Esteban v. Brown, 6 Vet. App. 259 
(1994); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991); see also VAOPGCPREC 23-97 and 9-98.  

An evaluation in excess of 10 percent is not warranted, 
however, because a 20 percent evaluation would require either 
flexion of the knee limited to 30 degrees, or a limitation of 
extension of the knee to 15 degrees.  DCs 5260 and 5261.  As 
noted above, the evidence does not show the required degree 
of actual or functional limitation of extension or flexion.  
Thus, a rating in excess of 10 percent is not warranted.  


ORDER

An increased evaluation for recurrent subluxation of the left 
patella with chondromalacia is denied.  

An increased evaluation for degenerative joint disease of the 
left knee is denied.  

An increased evaluation for recurrent subluxation of the 
right patella with chondromalacia is denied.  

A separate 10 percent rating for arthritis of the right knee 
is warranted under DC 5010, subject to VA regulations 
concerning the payment of monetary benefits.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


